DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statements filed on 11/07/2019 and 03/08/2022 have been considered.

Claim Interpretation
          
         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 48,
a. a first component device including…. on line 2;
b. means for performing processing of data … on line 4;
c. means for receiving or transmitting light ….on line 6;
d. means for optically coupling …. on line 8;
e. means for receiving a first optical signal… on line 11;
f. means for routing a second signal… on line 12;
g. means for transmitting the second signal…. on line 13;
h. means for storing data… on line 14;
i. means for mapping data… on line 15;
j. means for reading data… on line 16;
k. means for writing data …. on line 17;
l. means for displaying data… on line 18;
m. means for generating a third signal…. on line 19;
n. means for receiving an optical data …. on line 21;
o. means for converting data…. on line 23.

           Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. Figure 1 below shows computer system network deployment where different components of a computer network system are optically coupled. The first component device corresponds to alphanumeric input device (keyboard) 1540, means for performing processing of data corresponds to processor 1510, means for transmitting light and means for optically coupling corresponds to light bus 116, means for receiving a first optical signal, means for routing a second signal, means for transmitting the second signal and means for generating a third signal corresponds to network interface device 1580 in the form of network router, means for storing data corresponds to static memory 1550 and main memory 1555, means for mapping data corresponds to reader driver 270 and writer driver 240, means for reading data corresponds to reader 180, means for writing data corresponds to writer driver 140 and means for displaying data corresponds to video display devices 1525 in the form of LCD.

    PNG
    media_image1.png
    876
    722
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    870
    731
    media_image2.png
    Greyscale



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 37,38,39,40,43 and 54 are rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view of Pinguet et al. (US 2010/0059822) and further in view of Petrov et al. (US 2012/0290611).
Regarding claim 37, Levy discloses a computer system comprising: a first component device having a first interface to optically couple with a second interface of a second component device, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a) wherein the first component device includes a processor to perform processing of data, and calculations, (microprocessor 21 connected with the memory controller 22, see figure 8); the second component device including one or more of the following: a network interface device to allow signals to be received via a network, an input/output device including one or more of a router, a sound card, a video card, or a video display device, a database or a memory including one or more of Random Access Memory (RAM), a disk drive, a static memory, a Read Only Memory (ROM), a main memory, (memory devices 12 connected with the circuit board 12, see figure 6b) or a Hard disk memory (HDD), a driver including one or more of a mapping driver, a reader driver, or a writer driver ;(the optical transmission read or write request is addressed to a different device, see paragraph 24 and figure 6b) at least one bus optically coupling the first component device with the second component device to optically communicate via one or more optical data signals, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a), wherein the first interface and the second interface each comprise: a photodetector to receive an optical data transmission comprising the one or more optical data signals through the at least one bus; (receiver 33 connected with each other through an optical bus, see figure 6a); the one or more optical data signals of the received optical data ;( optical segments 51,52 of the optical bus that are in optical communication with each other, see paragraph 29 and figure 7b).

However, Levy does not explicitly disclose wherein the processor includes a light transmission circuit within processor architecture configured to optimize processing speeds, a data converter to convert transmission into particular component device-readable data signals.
In a related of field of endeavor, Pinguet discloses a light transmission circuit within processor architecture configured to optimize processing speed;(CMOS chip 130 with lasers, high speed optical modulators and control unit to provide optical signals between optical and optoelectronic devices via optical waveguides fabricated in the CMOS chip 130, see paragraph 29 and figure 1A). 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the monolithic integration of light (photonic) and electronic devices of Pinguet with Levy to high speed optical communication between the light and electronic devices and the motivation is to provide high speed transmission and reception of data signals.

However, the combination of Levy and Pinguet does not explicitly disclose a data converter to convert transmission into particular component device-readable data signals.

In a related field of endeavor, Petrov discloses a data converter to convert transmission into particular component device-readable data signals ;( computing device 2 receiving signals from the remote server 98 and the computing device 2 processing the received instructions, see figures 2 and 4).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the computing device of Petrov with Levy and Pinguet for processing the received instructions and the motivation is process the received instructions for a given end user device.
Regarding claim 38, Pinguet discloses the computer system of claim 37 wherein the photodetector includes a photodiode ;(monitor photodiodes 113A-113H, see paragraph 29 and figure 1A).
Regarding claim 39, Levy discloses the computer system of claim 37 further comprising the optical data signals ;( optical segments 51, 52 of the optical bus that are in optical communication with each other, see paragraph 29 and figure 7b).
However, Levy does not explicitly disclose the driver configured to map to computer-readable instructions.
In a related field of endeavor, Petrov discloses the driver configured to map to computer-readable instructions ;( computing device 2 receiving signals from the remote server 98 and the computing device 2 processing the received instructions, see figures 2 and 4). (Motivation same as claim 37).
Regarding claim 40, Levy discloses the computer system of claim 37 wherein the one or more optical data signals are transmitted along one or more fiber optic strands of the at least one bus between the first component device and the second component device; (optical fiber for transmitting the high speed signals, see paragraph 19). 
Regarding claim 43, Petrov discloses the computer system of claim 39 wherein the computer-readable instructions include one or more of an encryption method, a decryption method, an algorithm, a bytecode, a computer program, (peripheral device 92 sending the data signals to the computing device 2 and converting th e received signal using the computing device, see figure 4) a java applet, Hyper Text Markup Language (HTML) code, graphics code, or a routine. (Only one of the limitation is required to be considered by the Examiner). (Motivation same as claim 37).
Regarding claim 54, Levy discloses the computer system of claim 37 wherein the at least one bus includes an optical bus coupled with the optical transmission circuit ;( optical segments 51, 52 of the optical bus that are in optical communication with each other, see paragraph 29 and figure 7b) the optical bus being configured to one or more of receive or transmit data optically to optimize the processing speeds; (optical bus is further in communication with optical transmitter and receiver, see figures 7a and 7b).
Claims 41 and 42 are rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view of Pinguet et al. (US 2010/0059822), further in view of Petrov et al. (US 2012/0290611) and further in view of Suzuki et al; (US 2008/0285979).
Regarding claim 41, the combination of Levy, Pinguet and Petrov does not explicitly disclose the computer system of claim 37 wherein the optical data signals comprise a plurality of different light signals, each signal of the plurality of different light signals having a different frequency and corresponding to an unique computer- readable instruction.
In a related field of endeavor, Suzuki discloses the computer system of claim 37 wherein the optical data signals comprise a plurality of different light signals,(low-speed optical transmitting part 1016 and laser transmitting part 1026 thus plurality of different light signals; see paragraph 47 and figure 1) each signal of the plurality of different light signals having a different frequency and corresponding to an unique computer- readable instruction ,(low-speed optical transmitting part 1016 for transmitting position information and transmitting the ID read out (first unique instruction data) and laser transmitting part 1026 which is a high-speed optical transmitting part that transmits the contents data read (first unique instruction data), see paragraph 49 and figure 1).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of light transmitting optical signals of Suzuki with Levy, Pinguet and Petrov to provide unique light for different functions and the motivation is to provide different intensity light for control signal and data signal.
Regarding claim 42, the combination of Levy, Pinguet and Petrov does not explicitly disclose the computer system of claim 41 wherein the plurality of different light signals includes a first color signal and a second color signal, the first color signal representing information data and the second color signal representing that the first color signal includes a particular type of information data.
In a related field of endeavor, Suzuki discloses the computer system of claim 41 wherein the plurality of different light signals includes a first color signal and a second color signal,(low-speed optical transmitting part 1016 and laser transmitting part 1026 thus plurality of different light signals; see paragraph 47 and figure 1) the first color signal representing information data and the second color signal representing that the first color signal includes a particular type of information data; ,(low-speed optical transmitting part 1016 for transmitting position information and transmitting the ID read out and laser transmitting part 1026 which is a high-speed optical transmitting part that transmits the contents data read (information data), see paragraph 49 and figure 1). (Motivation same as claim 41).

Claim 44 is rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view of Petrov et al. (US 2012/0290611).
Regarding claim 44, Levy discloses a system comprising: a first component device having a first interface to couple with and receive optical data signals from a second interface of a second component device, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a) wherein the first component device includes; a processor configured to perform processing of data, and calculations, (microprocessor 21 connected with the memory controller 22, see figure 8); a light transmission circuit; (optical transmitter 61, see figure 7a)  the second component device including one or more of the following: a network interface device to allow signals to be received via a network, an input/output device including one or more of the following: a router, a sound card, a video card, or a video display device, a database or a memory including one or more of the following: random Access Memory (RAM), a disk drive, a static memory, a Read Only Memory (ROM), a main memory, (memory devices 12 connected with the circuit board 12, see figure 6b) or a Hard Disk Memory (HDD), a driver including one or more of the following: a mapping driver, a reader driver, or a writer driver ;(the optical transmission read or write request is addressed to a different device, see paragraph 24 and figure 6b) or a signal generation device; and at least one bus optically coupling the first component device with the second component device to optically communicate via the optical data signals, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a) wherein one or more of the first interface or the second interface comprises one or more of the following: for an optical data transmission through the at least one bus ;( optical segments 51, 52 of the optical bus that are in optical communication with each other, see paragraph 29 and figure 7b) or  alight source to send the optical data transmission through the at least one bus;(optical bus is further in communication with optical transmitter 61, see figures 7a and 7b).
However, Levy does not explicitly disclose a converter to convert particular component device- readable data signals to the optical data signals.
In a related field of endeavor, Petrov disclose a converter to convert particular component device- readable data signals to the optical data signals;( computing device 2 receiving signals from the remote server 98 and the computing device 2 processing the received instructions, see figures 2 and 4).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the computing device of Petrov with Levy for processing the received instructions and the motivation is process the received instructions for a given end user device.

Claims 45, 46 and 47 are rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view of Petrov et al. (US 2012/0290611) and further in view of Yokoi et al. (US 2011/0200338).

Regarding claim 45, the combination of Levy and Petrov does not explicitly disclose the system of claim 44 wherein the optical source includes one or more of a light emitting diode or a laser.

In a related field of endeavor, Yokoi discloses the system of claim 44 wherein the optical source includes one or more of a light emitting diode or a laser ;( light emitting unit with LED for transmitting the optical signals, see paragraph 36 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the light emitting diode of Yokoi with Levy and Petrov to provide the optical signals and the motivation is to provide emission of the optical signals.

Regarding claim 46, the combination of Levy and Petrov does not explicitly disclose the system of claim 44 wherein the optical data signals comprise light from the optical source configured to be manipulated, wherein manipulating the light includes one or more of the following: bending the light through a prism, halving a frequency of the light by passing through crystal, combining two or more colors to give a different color, or subtracting a color from a light beam by passing it through a filter or multilayer coating.
In a related field of endeavor, Yokoi discloses the system of claim 44 wherein the optical data signals comprise light from the optical source configured to be manipulated, wherein manipulating the light includes one or more of the following: bending the light through a prism, halving a frequency of the light by passing through crystal, combining two or more colors to give a different color,(chromaticity coordinate demodulator 242 combining the light from the Red, Green and Blue light emitting units, see figure 5) or subtracting a color from a light beam by passing it through a filter or multilayer coating. (Only one of the claim limitation is required to be considered by the Examiner).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the chromaticity coordinate demodulator of Yokoi with Levy and Petrov to decode the received optical signal based on the color emitted from  the light emitting unit and the motivation is to demodulate the transmission data.
Regarding claim 47, the combination of Levy and Petrov does not explicitly disclose the system of claim 46 wherein manipulating the light is configured to cause processor functions including one or more of the following:  move operation, an add operation, a subtract operation, a multiply operation, a divide operation, and a basic logical operation, or an input/output operation.
In a related field of endeavor, Yokoi discloses the system of claim 46 wherein manipulating the light is configured to cause processor functions including one or more of the following:  move operation, an add operation, (chromaticity coordinate demodulator 242 combining the light from the Red, Green and Blue light emitting units, see figure 5) a subtract operation, a multiply operation, a divide operation, and a basic logical operation, or an input/output operation. 

Claims 48,50 and 53 are rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view Suzuki et al; (US 2008/0285979).
Regarding claim 48, Levy discloses a computer system comprising: a first component device including: a first optical interface, and means for performing processing of data and calculations, (microprocessor 21 connected with the memory controller 22, see figure 8); wherein the means for performing processing includes means for one or more of receiving or transmitting light using the first optical interface; and means for optically coupling the first component device with a second component device, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a)  wherein the second component device includes one or more of the following: means for receiving a first signal associated with a network, means for routing a second signal associated with the network, means for transmitting the second signal, means for storing data, , (memory devices 12 connected with the circuit board 12, see figure 6b) means for mapping data, means for reading data, means for writing data, (the optical transmission read or write request is addressed to a different device, see paragraph 24 and figure 6b) means for displaying data, or means for generating a third signal associated with the network, wherein the first optical interface comprises: means for receiving an optical data transmission through the means for optically coupling, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a) and 
However Levy does not explicitly disclose means for converting data associated with the optical data transmission into device-readable data signals configured to be read by a particular component device, wherein the device-readable data signals are associated with computer readable instructions, wherein the means for converting data associated with the optical data transmission is configured to convert an optical data signal of a plurality of different light signals into a computer-readable instruction, of the computer-readable instructions, for the particular component device, and wherein each different frequency associated with the plurality of different light signals corresponds to an unique computer-readable instruction of the computer-readable instructions.

In a related field of endeavor, Suzuki discloses means for converting data associated with the optical data transmission into device-readable data signals configured to be read by a particular component device, wherein the device-readable data signals are associated with computer readable instructions ;(low speed optical receiving part 1021 and high speed optical receiving part 1011 for converting the received optical signals into electrical reds further read by the data writing part 1012, see figure 1), wherein the means for converting data associated with the optical data transmission is configured to convert an optical data signal of a plurality of different light signals into a computer-readable instruction, of the computer-readable instructions, for the particular component device, and wherein each different frequency associated with the plurality of different light signals corresponds to an unique computer-readable instruction of the computer-readable instructions,(low-speed optical receiving part 1021 for receiving position information at first wavelength (frequency) and high speed optical receiving part 1011 for receiving at second wavelength (frequency) and converting the contents data into computer readable instructions by data reading part 105 and data writing part 1012; see paragraph 49 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of optical signals of Suzuki with Levy, Pinguet and Petrov to provide unique light for different functions and the motivation is to provide different intensity light for control signal and data signal.
Regarding claim 50, Levy discloses the computer system of claim 48 wherein the optical data signal is transmitted along a fiber optic strand, associated with the means for optically coupling, between the first component device and the second component device; (optical fiber for transmitting the high speed signals, see paragraph 19). 
Regarding claim 53, Levy discloses the computer system of claim 48 wherein the means for optically coupling the first component device with the second component device includes an optical bus; (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a).
Claim 52 is rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view Suzuki et al; (US 2008/0285979) and further in view Petrov et al (US 2012/0290611).
Regarding claim 52, the combination of Levy and Suzuki does not explicitly disclose the computer system of claim 48 wherein the computer- readable instructions include one or more of the following: an encryption method, a decryption method, an algorithm, a bytecode, a computer program, a java applet, Hyper Text Markup Language (HTML) code, graphics code, or a routine.
In a related field of endeavor, Petrov discloses the computer system of claim 48 wherein the computer-readable instructions include one or more of an encryption method, a decryption method, an algorithm, a bytecode, a computer program, (peripheral device 92 sending the data signals to the computing device 2 and converting th e received signal using the computing device, see figure 4) a java applet, Hyper Text Markup Language (HTML) code, graphics code, or a routine. (Only one of the limitation is required to be considered by the Examiner). 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the computing device of Petrov with Levy and Suzuki for processing the received instructions and the motivation is process the received instructions for a given end user device.
Claims 55,57,58 and 59 are rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view Suzuki et al; (US 2008/0285979).
Regarding claim 55, Levi discloses a system comprising: a first component device having a first interface to couple with and receive optical data signals from a second interface of a second component device, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a) wherein the first component device and the second component device includes one or more of the following: a processor configured to perform processing of data, and calculations, (microprocessor 21 connected with the memory controller 22, see figure 8);  a light transmission circuit, a network interface device to allow signals to be received via a network, (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a)  an input/output device including one or more of the following: a router, a sound card, a video card, or a video display device, a database or a memory including one or more of the following: Random Access Memory (RAM), a disk drive, a static memory, a Read Only Memory (ROM), a main memory, (memory devices 12 connected with the circuit board 12, see figure 6b)  or a Hard Disk Memory (HDD), a driver including one or more of the following: a mapping driver, a reader driver, or a writer driver, ;(the optical transmission read or write request is addressed to a different device, see paragraph 24 and figure 6b) or a signal generation device; and at least one bus optically coupling the first component device with the second component device to optically communicate via the optical data signals ;( optical segments 51, 52 of the optical bus that are in optical communication with each other, see paragraph 29 and figure 7b) 

However, Levy does not explicitly disclose wherein the first interface is configured to one or more of send or receive a first optical frequency and a second optical frequency, wherein the first optical frequency is associated with a first code and the second optical frequency is associated with a second data code distinct from the first data code.

In a related field of endeavor, Suzuki discloses wherein the first interface is configured to one or more of send or receive a first optical frequency and a second optical frequency, ,(low-speed optical transmitting part 1016 and laser transmitting part 1026 thus plurality of different light signals; see paragraph 47 and figure 1)  wherein the first optical frequency is associated with a first code and the second optical frequency is associated with a second data code distinct from the first data code ,(low-speed optical transmitting part 1016 for transmitting position information and transmitting the ID read out (first unique instruction data) and laser transmitting part 1026 which is a high-speed optical transmitting part that transmits the contents data read (first unique instruction data), see paragraph 49 and figure 1).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of light transmitting optical signals of Suzuki with Levy, Pinguet and Petrov to provide unique light for different functions and the motivation is to provide different intensity light for control signal and data signal.
Regarding claim 57, Levy does not explicitly disclose the system of claim 55 wherein the first optical frequency represents information data and the second optical frequency represents that the first optical frequency includes a particular type of information data.
In a related field of endeavor, Suzuki discloses the system of claim 55 wherein the first optical frequency represents information data and the second optical frequency represents that the first optical frequency includes a particular type of information data; ,(low-speed optical transmitting part 1016 for transmitting position information and transmitting the ID read out and laser transmitting part 1026 which is a high-speed optical transmitting part that transmits the contents data read (information data), see paragraph 49 and figure 1). (Motivation same as claim 55).

Regarding claim 58, Levy discloses the system of claim 55 wherein one or more of the first interface or the second interface comprises one or more of the following:  a first converter to convert particular component device-readable data signals to the optical data signals for an optical data transmission through the at least one bus; (first and second optical transmitter and receiver 33 connected with each other through an optical bus, see figure 6a) a second converter to convert the optical data signals to the particular component device-readable data signals; a photodetector to receive the optical data transmission through the at least one bus; or a light source to send the optical data transmission through the at least one bus. (Only one of the claim limitation is required to be considered by the Examiner).
Regarding claim 59, Levy does not explicitly disclose the system of claim 55 wherein the light source includes one or more of a light emitting diode or a laser.
In a related field of endeavor, Suzuki discloses the system of claim 55 wherein the light source includes one or more of a light emitting diode or a laser ;(laser transmitting part 1026, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the laser transmission of Suzuki with Levy to provide laser transmission for transmitting high intensity light signal and the motivation is to provide high intensity optical signals. 

Claim 56 is rejected under 35 USC 103 as being unpatentable over Levy et al. (US 2004/0126115) in view Suzuki et al; (US 2008/0285979) and further in view of Petrov et al (US 2012/0290611).
Regarding claim 56, the combination of Levy and Suzuki does not explicitly disclose the system of claim 55 further comprising the driver configured to map the optical data signals to one or more computer-readable instructions, wherein the one or more computer-readable instructions include one or more of an encryption method, a decryption method, an algorithm, a bytecode, a computer program, a java applet, Hyper Text Markup Language (HTML) code, graphics code, or a routine.

In a related field of endeavor, Petrov discloses the system of claim 55 further comprising the driver configured to map the optical data signals to one or more computer-readable instructions, wherein the one or more computer-readable instructions include one or more of an encryption method, a decryption method, an algorithm, a bytecode, a computer program,  (peripheral device 92 sending the data signals to the computing device 2 and converting th e received signal using the computing device, see figure 4) a java applet, Hyper Text Markup Language (HTML) code, graphics code, or a routine. (Only one of the limitation is required to be considered by the Examiner). 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the computing device of Petrov with Levy and Suzuki for processing the received instructions and the motivation is process the received instructions for a given end user device.

Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Jang et al; (US 2012/0087677) disclose an apparatus for visible light transmission and controlling an on/off time of plurality of LEDs, see figure 1.

b. Elbers et al; (US 2011/0033188) discloses a data transport card with interface to receive high speed data streams from at least one client, and transporting converted data streams into optical data signals via an optical fibre; see figure 2.

c. Waqas et al; (Software Defined VLC System: Implementation and Performance Evaluation -2015 attached) discloses an apparatus for implementing visible light communication using software defined radio, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636